DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-15 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PER et al. [US 8,074,035 B1], hereinafter referred to as PER.

Regarding claims 1, 11 & 12, PER teaches a database system, at least one computer-readable storage medium having instructions recorded thereon which, when executed by a computer (PER, Col. 18-Claim 16), cause the computer to perform a method for performing a backup command. The database system, program performing the method as taught in PER reads on claim 1 as shown below.

CLAIMS 1, 11 & 12
A database system comprising: 
a database comprising a plurality of data storage nodes, the plurality of data storage nodes including 
a primary storage node and 

a plurality of secondary storage nodes; and 

at least one processor configured to: 

perform at least one write command to a secondary storage node of the plurality of secondary storage nodes; and 


perform at least one backup command, at least partially in parallel with the at least one write command being performed to the secondary storage node, of at least some data from a snapshot of data stored in the secondary storage node.

PER et al.
A computer system (PER, Col. 5-Lines 28[Wingdings font/0xE0]32) comprising: 

a backup storage, e.g., backup storage 330 as in FIG. 4 (Col. 6-Lines 41[Wingdings font/0xE0]42) 
volume 1 & volume 2 (PER, Col. 6-Line 63[Wingdings font/0xE0]Col. 7-Line 6); and 
a processing unit (PER, Col. 12-Lines 35[Wingdings font/0xE0]41) configured to: 
for a volume of volume 1 & volume 2 (PER, Col. 8-Lines 55[Wingdings font/0xE0]57), a write procedure is received and executed at the volume (PER, FIG. 5 & Col. 8-Lines 60[Wingdings font/0xE0]62 & Col. 9-Lines 48[Wingdings font/0xE0]51); and 
a backup procedure begins (PER, Col. 8, Lines 60[Wingdings font/0xE0]61) and executed in parallel with the write procedure (PER, FIG. 5, Col. 9, Lines 48[Wingdings font/0xE0]51), wherein the backup procedure executes on data from a list represented as a snapshot of data stored in the volume (PER, Col. 6-Lines 21[Wingdings font/0xE0]29 & Col. 8-Lines 55[Wingdings font/0xE0]59).



Regarding claims 2 & 13, PER further teaches that the at least one backup command is performed without allocating additional disk capacity beyond that in the plurality of data storage nodes (PER, Col. 8-Lines 55[Wingdings font/0xE0]57).

Regarding claims 3 & 14, PER further teaches that the at least one backup command is performed without allocating additional hardware beyond that in the plurality of data storage nodes (PER, Col. 8-Line 40[Wingdings font/0xE0]47).

Regarding claims 4 & 15, PER further teaches that the plurality of data storage nodes comprises a replica set (PER, FIG. 5-Box 565 & Col. 9-Lines 33[Wingdings font/0xE0]39), and the at least one backup command is performed without allocating additional disk capacity beyond that in the replica set (PER, FIG. 4, Col. 9-Lines 14[Wingdings font/0xE0]41).
Regarding claims 8 & 19, PER further teaches that the database system includes first components that support the at least one backup command (PER, FIG. 4 – Backup Storage 330) and second components that do not support the at least one backup command (PER, FIG. 4, Storage Device Drive 1).

Regarding claim 10, PER further teaches that the at least one processor is configured to execute a plurality of system components (PER, FIG. 5), wherein the system components comprise: an interface component configured to receive the at least one write command (PER, FIG. 5-Box 535 & Col. 8-Lines 55[Wingdings font/0xE0]62) and the at least one backup command (PER, FIG. 5-Box 515 & Col. 8-Lines 55[Wingdings font/0xE0]61), a snapshot component configured to generate a plurality of snapshots of data stored in the secondary storage node (PER, Col. 6-Lines 21[Wingdings font/0xE0]29); and a command processing component configured to apply the at least one write command and perform the at least one backup command (PER, FIG. 5-Boxes 570[Wingdings font/0xE0]575, Col. 9-Lines 39[Wingdings font/0xE0]63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over PER et al. [US 8,074,035 B1], hereinafter referred to as PER, in view of YOUNG et al. [US 2015/0248335 A1], hereinafter referred to as YOUNG.

Regarding claims 5 & 16, PER does not explicitly teaches that the at least one backup command opens a backup cursor.
the at least one backup command opens a backup cursor (YOUNG, FIG. 5 & § 0088).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in YOUNG into PER in order to manage a backup.

Regarding claims 6 & 17, YOUNG further teaches that each backup command of the at least one backup command opens no more than one backup cursor (YOUNG, FIG. 5 & § 0088).

Claims 7 & 18 is rejected under 35 U.S.C. 103 as being unpatentable over PER et al. [US 8,074,035 B1], hereinafter referred to as PER, in view of TYURUMOV et al. [US 10,044,801 B1], hereinafter referred to as TYURUMOV.

Regarding claims 7 & 18, PER does not explicitly teach the step of validating whether a storage engine supports the at least one backup command.
TYURUMOV teaches the step of validating whether a storage engine supports the at least one backup command (TYURUMOV, FIGS. 2-3, Col. 4-Line 52[Wingdings font/0xE0]Col. 5-Line 8).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in YOUNG into TYURUMOV in order to manage a backup.

Claims 9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over PER et al. [US 8,074,035 B1], hereinafter referred to as PER, in view of Applicant Admitted Prior Art.

Regarding claims 9 & 20, PER does not explicitly teach that the database follows an eventual consistency model.
an eventual consistency model for a database is a conventional model (Specification, Page 5-Lines 28[Wingdings font/0xE0]30).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the conventional model as admitted by the applicants in to PER in order to manage a backup.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            March 22, 2022